Title: From Thomas Jefferson to William Armistead Burwell, 20 September 1805
From: Jefferson, Thomas
To: Burwell, William Armistead


                  
                     Dear [Sir]
                     
                     Monticello. Sep. 20. 05.
                  
                  Your favor of the 15th. was recieved last night, & I learn with sincere concern the illness you have experienced, & that, tho’ mending, you may possibly not be able to join me before your services will be called for in Richmond. I should still more however regret this accident were it to become a motive for your not resuming your station at all. I shall be happy to see you at Washington as soon as your health admits, but at all events will expect you at the close of your legislative session. in the mean time I write by the return of your messenger to mr Coles to know if I can have his aid from this time to the end of your session or of that of Congress. should he not find it convenient, I presume I can get mr Dearborne, or young Brent.    I thank you for the wine & seeds which are all new and acceptable— I am to be in Washington on the 2d. of October. Accept affectionate salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. the documents shall be taken care of.
                  
               